FILED
                            NOT FOR PUBLICATION
                                                                              MAR 24 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 19-10303

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00125-APG-EJY-1
 v.

RICHARD LEE SATERSTAD,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                       Argued and Submitted March 8, 2021
                               Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

      Defendant-Appellant Richard Lee Saterstad appeals from a final judgment of

conviction of Receipt or Distribution of Child Pornography in violation of 18

U.S.C. § 2252A(a)(2) following a bench trial. We have jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We review the district court’s denial of Saterstad’s motion for a Franks

hearing and to suppress on the merits de novo and review the district court’s

underlying factual findings for clear error. See United States v. Norris, 942 F.3d

902, 907 (9th Cir. 2019). A search warrant must be based on “probable cause,

supported by Oath or affirmation . . . .” U.S. Const. amend. IV. “A Franks hearing

is ‘an evidentiary hearing on the validity of the affidavit underlying a search

warrant’ that a defendant is entitled to if he ‘can make a substantial preliminary

showing that (1) the affidavit contains intentionally or recklessly false statements

or misleading omissions, and (2) the affidavit cannot support a finding of probable

cause without the allegedly false information’; i.e., the challenged statements or

omissions are material.” United States v. Kleinman, 880 F.3d 1020, 1038 (9th Cir.

2017) (quoting United States v. Reeves, 210 F.3d 1041, 1044 (9th Cir. 2000)); see

Franks v. Delaware, 438 U.S. 154 (1978). Saterstad failed to satisfy either

requirement. First, Detective Shannon Tooley, the search warrant affiant, testified

that she had no reason to believe that IP spoofing technologies were in play at the

time of applying for the search warrant and that she would not have been able to

detect those technologies prior to forensic examination of the devices searched.

Second, Saterstad did not demonstrate that any of the allegedly omitted

information was material, i.e., that misdirection was so likely that it would have


                                           2
undermined the probable cause determination.“Probable cause to search a location

exists if, based on the totality of the circumstances, there is a ‘fair probability’ that

evidence of a crime may be found there.” United States v. Perkins, 850 F.3d 1109,

1119 (9th Cir. 2017). That misdirection might have been possible did not mean that

there was no “fair probability” that evidence of Receipt or Distribution of Child

Pornography would have been found in Saterstad’s residence. The district court did

not err.

       We review the district court’s denial of Saterstad’s motion to continue his

trial for abuse of discretion. United States v. Walter-Eze, 869 F.3d 891, 907 (9th

Cir. 2017). Denial of Saterstad’s motion to continue was not “arbitrary and

unreasonable” in light of the district court’s findings that (1) Saterstad had not been

diligent,1 (2) the court, the government, and the public would be prejudiced by

further continuance,2 (3) Saterstad failed to explain why additional continuance




       1
        The district court granted many continuances, delaying trial for over three
years to accommodate Saterstad’s need to prepare for trial as a pro se defendant.
       2
           Saterstad concedes prejudice to the court and the public.
                                             3
was needed,3 and (4) Saterstad would not be prejudiced.4 See United States v.

Tham, 960 F.2d 1391, 1396 (9th Cir. 1991); see also United States v. Lane, 765

F.2d 1376, 1379 (9th Cir. 1985) (requiring that a defendant demonstrate actual

prejudice to his defense). The district court properly exercised its discretion.

      We review the district court’s decision to exclude Saterstad’s proffered

expert, Larry Smith, from testifying at trial for abuse of discretion. United States v.

Finley, 301 F.3d 1000, 1007 (9th Cir. 2002). Saterstad argues that the district court

abused its discretion in excluding Smith’s testimony as a sanction under Federal

Rules of Criminal Procedure Rule 16 (“Rule 16”) without first finding that

Saterstad’s discovery violation was “willful and motivated by a desire to obtain a

tactical advantage.” Id. at 1018 (quoting Taylor v. Illinois, 484 U.S. 400, 415

(1998); see also Fed. R. Crim. P. 16(b)(1)(C), 16(d)(2). Even assuming that the

district court abused its discretion, any error was harmless. See United States v.

Peters, 937 F.2d 1422, 1426 (9th Cir. 1991) (conducting harmless error review


      3
       Although Saterstad contends that he was unable to review thousands of
pages of Forensic Toolkit (“FTK”) reports given to him less than two months
before trial, he does not challenge the district court’s statement that, at two status
conferences, Saterstad’s expert, Larry Smith, represented to the court that he had
received and reviewed all the relevant reports. Furthermore, he does not explain
why two months time was insufficient.
      4
       Saterstad does not identify any evidence in the FTK reports that could have
been used to challenge the government’s evidence or show innocence.
                                            4
after concluding that the trial court abused its discretion in excluding the testimony

of a defendant’s expert witnesses); Finley, 301 F.3d at 1018 (“In assessing the

choice of sanctions, this circuit has instructed that the ‘decisive value’ of the

evidence be considered.”) (quoting United States v. Duran, 41 F.3d 540, 545 (9th

Cir. 1994)). Officers recovered two laptops, two hard drives, and eight DVDs

containing child pornography from Saterstad’s bedroom. Saterstad’s failure to

identify what Smith’s opinion would have been or how it might have changed the

outcome at trial is telling. Saterstad sought to offer Smith’s opinion as a computer

forensic expert, apparently to identify problems with the government’s computer

forensic examination or undermine the government’s forensic examiner’s

testimony. However, testimony related to the forensic examination of Saterstad’s

devices or the capabilities of IP spoofing technologies could not have accounted

for the physical evidence, including DVDs, found in Saterstad’s bedroom. Even if

Smith’s testimony might have cast doubt on whether Saterstad distributed child

pornography, the district court also found that Saterstad knowingly received child

pornography and Saterstad had materials containing child pornography in his

bedroom.

      We review the district court’s decision to admit the government’s experts’

testimony for abuse of discretion. Id. at 1007. Saterstad contends that the district


                                            5
court abused its discretion in allowing the government’s witnesses to testify at trial

despite the government’s failure to provide timely Rule 16 notice of the testimony.

Rule 16(a)(1)(G) provides that “[a]t the defendant’s request, the government must

give to the defendant a written summary” of any expert testimony the government

intends to offer at trial. Fed. R. Crim. P. 16(a)(1)(G). Saterstad does not contest

that he failed to make expert disclosure requests—required to trigger the

government’s disclosure obligations—until four days before trial, and that his

request was made after the government had already provided him with Notices of

Expert Testimony for Detective Gregory Sawyer and Forensic Examiner Matthew

Trafford. See id. Moreover, because the government offered Special Agent Mari

Panovich and Detective Tooley as percipient witnesses, Rule 16(a)(1)(G)’s

disclosure requirements did not apply to their testimony.6 See id. Saterstad fails to

identify any violation of Rule 16 which could have served as the basis for a Rule

16(d)(2) sanction. The district court properly exercised its discretion.

      AFFIRMED.




      6
        Saterstad does not argue that the district court abused its discretion by
allowing the government’s percipient witnesses to testify based on scientific,
technical, or specialized knowledge in violation of Federal Rule of Evidence
701(c), nor did he object to the government’s questioning of the witnesses at trial.
                                           6